Fourth Court of Appeals
                                    San Antonio, Texas
                               MEMORANDUM OPINION
                                       No. 04-13-00093-CV

                                      Arthur RAKOWITZ,
                                           Appellant

                                          v.
                                     Bexar County
                             BEXAR COUNTY SHERIFFS DEPT.,
                                       Appellee

                    From the 166th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013-CI-01314
                      Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: June 5, 2013

DISMISSED FOR WANT OF JURISDICTION

           Appellant is appealing the trial court’s denial of his application for a temporary

restraining order based on a lack of jurisdiction. Appellate courts have jurisdiction over final

judgments and interlocutory orders the Legislature deems appealable by statute. Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex.

App.—El Paso 1997, no pet.). A party may appeal from an interlocutory order that grants or

denies a temporary injunction or overrules a motion to dissolve a temporary injunction. See TEX.

CIV. PRAC. & REM. CODE ANN. § 51.014(a)(4) (West Supp. 2012). However, a temporary
                                                                                   04-13-00093-CV


restraining order is generally not an appealable order. In re Tex. Natural Res. Conservation

Comm’n, 85 S.W.3d 201, 205 (Tex. 2002) (orig. proceeding); see also In re Newton, 146 S.W.3d
648, 652-53 (Tex. 2004) (orig. proceeding). Therefore, because it appeared we lack jurisdiction

over this appeal, we ordered appellant to show cause in writing why this appeal should not be

dismissed for lack of jurisdiction. Appellant did not respond; therefore, this appeal is dismissed

for want of jurisdiction.



                                                     PER CURIAM




                                               -2-